—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered April 28, 1999, convicting him of murder in the first degree (five counts), murder in the second degree (two counts), burglary in the first degree (eight counts), burglary in the second degree (four counts), assault in the first degree, assault in the second degree (six counts), criminal possession of a weapon in the third degree (three counts), and petit larceny, upon a jury verdict, and imposing sentence.
*426Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Altman, J.P., Smith, McGinity and Cozier, JJ., concur.